Mr. Justice Baker delivered the opinion of the court. It is contended by appellant that the Superior Court had not jurisdiction of the subject-matter of the suit because the transcript of the judgment of the justice of the peace was certified by Justice Everett, the justice before whom the action was pending, and not by Justice Martin, the justice who heard the cause and rendered the judgment. The statute provides that in case one justice hears a cause at the request of the justice before whom the cause is pending, that he shall “hear the cause instead and in behalf of the justice calling him; and the judgment so entered shall have the same-force and effect as if rendered by the justice before whom the action is pending.” E. S., chap. 79, sec. 56. In such a case, we think, the judgment was properly entered on the docket of the justice before whom the action was pending and the transcript was properly certified by that justice. The appellant appeared and went to trial in the Superior Court without any objection and cannot be heard now to object to the insufficiency of the transcript. Hanchett v. Williams, 24 Ill. App., 56. The lease in evidence is under seal and provides that the rent shall be paid in advance in monthly payments of $20 each, on the first day of each month. The trial court did not err in excluding evidence of a subsequent parol agreement, that the tenant might pay the rent at any time between the first and tenth days of the month. Alschuler v. Sehiff, 164 Ill., 298. By the terms of the lease the tenant waived “notice to terminate the tenancy,” and hence it was not necessary for the landlord to give to the tenant the five days’ notice required by the statute. Epsen v. Hinchcliff, 131 Ill., 468; Belinski v. Brand, 76 Ill. App., 404. The judgment of the Superior Court will be affirmed. Affirmed.